Appellant was convicted of theft as bailee of property, under article 877, Penal Code, and his punishment assessed at confinement in the penitentiary for a term of three years, and he appeals.
Appellant made a motion to quash the indictment on the ground "that the same did not allege what authority D.W. May had from the said Arthur Cain to make such a contract, and alleges that 'D.W. May was thereunto authorized by the said Arthur Cain,' but does not allege what nor how he was authorized, nor what said May was authorized to do; because the indictment does not allege, nor set out fully, what the contract of hiring and borrowing was. The terms of said contract should be fully set out, so the defendant will know how to meet same." We have examined the indictment carefully, and do not believe it is subject to the criticism of appellant. This indictment is not like the indictment in the case of Smith v. State,38 Tex. Crim. 232. Nor is it like the indictment in Calkins v. State, 34 Tex.Crim. Rep.. Here the indictment charges all the essential elements of the offense, and shows a connection between the hirer, May, and Cain, the owner of the property. It alleges that May was duly authorized by the said Arthur Cain, the owner of said property, to hire the same. It was not necessary to state the facts constituting the particular relation of contract between them, which authorized him to hire the horses and buggy; and the indictment *Page 342 
also sufficiently alleges that appellant came into the possession and acquired said property by virtue of a contract of hiring and borrowing, made with one D.W. May, and it was not necessary to state the particular facts constituting this contractual relation.
Appellant further contends that the evidence shows no conversion in Dallas County, and that the charge of the court was misleading on this subject, and a number of special charges requested should have been given. Now, we held, under the peculiar facts of the cases of Abbey v. State, 35 Texas Criminal Reports, 589, and Yost v. State (Texas Criminal Appeals), 38 Southwestern Reporter, 192, conversion was not in the county of the alleged venue; but those cases are not in point here. In Stedham v. State, ante, p. 43, we held that the actual sale or disposition was not necessary to a conversion and theft by a bailee; that the conversion could be proved by circumstantial, as well as by positive, evidence; and we held in that case that the conversion could be made of the property before the termination of the bailment. Referring to the proof in this case, there can be no question that appellant converted the property in Dallas County, and he evidently intended to convert it at the time he hired the same. The evidence shows that he made an immediate appropriation of the property to his own use, for as soon as he procured possession of the property he started to the Indian Territory by a circuitous route. We think the court's charge on venue, in connection with the conversion, was sufficient, and the requested charges were not required.
Appellant insists that the court should have more explicitly defined "conversion," and that the charge given on that subject was erroneous. The court instructed the jury that appellant must have intended to frauduently appropriate said property to his own use, and that he must have actually and fraudulently, without the consent of the said Arthur Cain and D.W. May, converted said property to his own use, with intent to deprive the said Arthur Cain of the value of said property. The court was not required to charge more specifically on a conversion than was done. The evidence is of such a character as to leave this matter beyond any question, and the charge was sufficiently comprehensive, and the requested charges were not necessary.
There was no material error calculated to injure appellant with reference to the introduction of the testimony of Ben Cabell, as to what efforts he made to find out where appellant had gone. We do not think such testimony, even if it be conceded that it should not have been admitted, could have possibly injured appellant; for there was no question here that he was guilty of theft of said property when he was arrested.
What we have said with reference to the indictment disposes of the objection raised as to the testimony of Arthur Cain in regard to his employment of May. No error appearing in the record, the judgment is affirmed.
Affirmed.
DAVIDSON, Presiding Judge, absent. *Page 343 
                    ON MOTION FOR REHEARING.                      Decided May 17, 1899.